Citation Nr: 0407590	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for spino-cerebellar 
atrophy with gait ataxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986, followed by additional periods of active duty 
for training associated with National Guard service.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
December 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, in Newark, New Jersey.

In September 2003, the veteran testified at a Travel Board 
hearing.  


FINDING OF FACT

Spino-cerebellar atrophy with gait ataxia was not incurred or 
aggravated by the veteran's active duty, or active duty for 
training, and an organic disease of the nervous system is not 
shown to have become manifested to a compensable degree 
within one year of separation from service.


CONCLUSION OF LAW

Spino-cerebellar atrophy with gait ataxia was not incurred in 
or aggravated by active military service, and an organic 
disease of the nervous system may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
(West. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate 
the claim and includes an enhanced duty to notify a claimant 
and his or her representative, if any, as to the information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, the rating decision 
and the statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim.  In April 2001 the RO sent a letter to the veteran, 
and asked him to submit certain information, and informed him 
of the elements needed to substantiate his claim.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information the VA 
would obtain.  Therefore, the Board finds that VA's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes an amendment to the 
VCAA was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the content of the April 2001 notice, the 
Board notes that in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, in the April 2001 letter to the veteran from 
the RO, the RO informed him that VA, must make reasonable 
efforts to help him get evidence necessary to support his 
claim.  He was told that VA would make reasonable efforts to 
obtain relevant records, including medical records, 
employment records, or records from other Federal agencies, 
but that he was responsible for providing sufficient 
information to the VA to identify the custodian of any 
records.  He was notified that it was still his 
responsibility to make sure that these records were received 
by the VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further notified, "You can 
help us with your claim by doing the following: telling us 
about any additional information or evidence that you want us 
to try to get for you."  It therefore appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" as set forth in Pelegrini, 
have been satisfied.  In this regard, and in any event, a 
recent opinion by the General Counsel's Office, it was 
determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAGCOPPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the April 2001 letter was 
sent to the veteran after the RO's December 1998 decision 
that is the basis for this appeal.  As noted in Pelegrini, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  As the 
case had already proceeded far downstream from the 
application for benefits, providing the section 5103(a) 
notice then - as the Court noted in Pelegrini - would largely 
nullify the purpose of the notice.  As there could be no 
useful purpose for providing a section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records and 
pertinent VA treatment records have been obtained.  In this 
regard, the veteran has reported that he received treatment 
from VA facilities in Wade Park, and East Orange, New Jersey, 
and these records have been obtained, together with VA 
records from Cleveland, Ohio.  There is no basis for 
speculating that additional unobtained evidence exists that 
would be relevant to the claim being decided herein.  
Although an examination and etiological opinion has not been 
obtained, the Board finds that the evidence, discussed infra, 
which includes, but is not limited to, medical evidence which 
shows that the claimed condition was not diagnosed until 1998 
(approximately 10 years after separation from active duty), 
and that the claims file does not contain any competent 
evidence of a nexus between spino-cerebellar atrophy with 
gait ataxia and the veteran's active duty, or any period of 
active duty for training, warrants the conclusion that a 
remand for an examination and/or an opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. J an. 7, 2004).  


II.  Service Connection

The veteran's service medical records from his active duty 
(i.e., 1982 to 1986) contain no findings relative to spino-
cerebellar atrophy with gait ataxia.  

Records from the veteran's Army National Guard unit, dated 
between 1988 and 1999, include a March 1988 examination 
report for enlistment in the National Guard that notes no 
complaint referable to spino-cerebellar atrophy with gait 
ataxia.  Reports of examinations for the National Guard, 
dated in January 1992 and June 1997, note a normal 
neurological system.  A "report of medical history" 
accompanying the June 1997 report shows that the veteran 
denied a history of "dizziness or fainting spells," that he 
"denied health problems or limitations," and that he 
stated, "I am in good health."  See also DA Form 7349-R, 
dated in October 1996 (showing that the veteran denied having 
any current medical problems).  In October 1997, the veteran 
was disabled for about two weeks for a right ankle 
laceration.  In February 1998, his commanding officer stated 
that the veteran had no signs of any physical difficulties.  
A note from a service doctor, dated May 16, 1998, reflects 
that the veteran was demonstrating cerebellar ataxia that had 
been worsening over three years.  The veteran also reported 
having sustained a back injury in about 1994 while at work.  
It was recommended that he have further evaluation.  

VA medical reports show that on May 20, 1998, the veteran was 
admitted to a VA Medical Center (VAMC), four days after the 
service doctor noted cerebellar ataxia, for slowly 
progressive ataxia which reportedly began four years earlier.  
The reports note that his ataxia could be related to 
"genetic cerebellar disease."  Tests to rule out 
encephalopathy, neoplastic disease, multiple sclerosis, and 
Whipple's diagnosis were planned, but the veteran left the 
hospital in June 1998 prior to the tests being performed.  

In June 1998, the veteran filed a claim for service 
connection for "spinal cerebellum."

In August 1998, the veteran was seen for neurological 
screening at the VAMC when it was reported that the previous 
VAMC discharge summary was "grossly inaccurate."  It was 
reported that that a June 1998 electromyograph (EMG) 
performed during the previous admission showed no peripheral 
neuropathy or radiculopathy in the lower extremities and 
there was no correlation with visible fasciculations 
suggesting possible benign fasciculations.  It was reported 
that the veteran had continued worsening of balance and 
coordination.  An outpatient treatment report in February 
1999 noted the veteran's condition was worsening and that 
walking was more difficult.  

In July 1999, the veteran was separated from the Army 
National Guard due to spino-cerebellar atrophy.  

Treatment records from the VA outpatient clinic include a 
March 1999 report which shows that the veteran reported that 
the onset of his symptoms began about three years before.  An 
October 1999 report notes that the veteran's spinal 
cerebellar atrophy had a "gradual onset likely for the past 
five years."  An October 2001 report notes a history of 
"hereditary spinal cerebellar atrophy." 

At the September 2003 Travel Board Hearing, the veteran 
testified that he first sought treatment for spino-cerebellar 
atrophy with gait ataxia outside his reserve duties at the 
VAMC in Cleveland, Ohio.  He said that he noted problems with 
his coordination during his active duty service.  In a report 
of contact (VA Form 119), dated in November 1998, and a 
letter from the veteran, received in April 2001, he argued 
that his condition existed prior to service and was 
aggravated thereby.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  Also, service 
connection will be rebuttably presumed for certain chronic 
conditions, including organic diagnoses of the central 
nervous system, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 ; 38 C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2003).  The Court has 
recently held that the presumption of soundness may only be 
rebutted where there is clear and unmistakable evidence that 
the condition both preexisted service and was not aggravated 
by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty or period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 
C.F.R. § 3.6(a) and (d)(2003).  Active duty for training is, 
inter alia, full-time duty in the Armed Forces performed by 
members of the National Guard.  38 C.F.R. § 3.6(c)(1) (2003).  
Presumptive periods do not apply to active duty for training 
or inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

The Board finds that the claim must be denied.  The service 
medical records for the veteran's active duty service (i.e., 
1982-1986) contain no suggestion of spino-cerebellar atrophy 
with gait ataxia.  With regard to records from the Army 
National Guard, examination reports, dated in 1992 and 1997, 
contain no findings of spino-cerebellar atrophy with gait 
ataxia.  Cerebellar ataxia was noted by a service doctor in 
May 1998, but the veteran does not argue, and the Army 
National Guard records do not show, that the veteran was on 
active duty, active duty for training, or inactive duty for 
training at the time.  In fact, the veteran himself argues 
that the claimed disorder pre-existed his National Guard 
service, and he has repeatedly stated that his symptoms began 
in about 1994.  See e.g., VA hospital report, covering 
treatment between May and June of 1998; VA outpatient 
treatment reports, dated in August 1998, March and October of 
1999.  Furthermore, there is no competent medical evidence to 
show that the claimed condition existed prior to active duty, 
or that it had its onset, or was aggravated by, a specific 
period of active duty for training.  In summary, there is no 
competent evidence of record showing that the veteran's 
spino-cerebellar atrophy with gait ataxia was incurred or 
aggravated during any incident of service.  Finally, there is 
no competent evidence of record showing that an organic 
disease of the central nervous system became manifest to a 
compensable degree within one year after separation from 
active duty service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

In reaching this decision, the Board has considered the 
veteran's oral and written testimony.  According to the 
veteran's September 2003 testimony he noticed incoordination 
during his active duty service.  However, his service medical 
records covering his active duty do not show complaints of 
the claimed symptoms.  In addition, he has stated that his 
symptoms began three to four years prior to the first 
diagnosis of his condition (in May 1998).  In any event, his 
statements are not competent evidence of a nexus between the 
claimed condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for service connection for 
spino-cerebellar atrophy with gait ataxia, and the claim is 
denied.  The benefit-of-the-doubt doctrine is not for 
application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Service connection for spino-cerebellar atrophy with gait 
ataxia is denied.


	                        
____________________________________________
	T. Stephen Eckerman
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



